        Case: 1:20-cv-05526 Document #: 2 Filed: 09/18/20 Page 1 of 8 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 ROSEBUD RESTAURANT, INC.
                   PLAINTIFF,

 v.                                         CASE NUMBER: 1:20-cv-5526
 QBE NORTH AMERICA, a/k/a QBE               Circuit Court of Cook County:
 AMERICAS, INC., a/k/a QBE
 INSURANCE GROUP LIMITED and                2020L008312
 REGENT INSURANCE CO.

                   DEFENDANTS.
      DEFENDANTS QBE AMERICAS, INC. AND REGENT INSURANCE
             COMPANY’S JOINT NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants QBE Americas

Inc. (“QBE Americas) and Regent Insurance Company (“Regent”), by their

attorneys, LEWIS BRISBOIS BISGAARD & SMITH LLP, hereby file their Notice

of Removal of the action styled as Rosebud Restaurant, Inc. v. QBE North America

a/k/a QBE Americas, Inc. a/k/a QBE Insurance Group Limited and Regent

Insurance Co., Case Number 2020L008312, currently pending in the Circuit Court

of Cook County, Illinois, Law Division, to the United States District Court for the

Northern District of Illinois, and as grounds for removal state:




4816-4239-7899.1
        Case: 1:20-cv-05526 Document #: 2 Filed: 09/18/20 Page 2 of 8 PageID #:2




                           I.    THE STATE COURT ACTION

         1.        On August 6, 2020, Plaintiff Rosebud Restaurant, Inc. (“Plaintiff”)

filed its Complaint in the Circuit Court of Cook County, Illinois, Case Number

2020L008312 (the “State Court Action”), seeking a declaratory judgment under 28

U.S.C. § 2201 and asserting breach of contract and insurance bad faith claims under

Illinois law. The Complaint and all other filings to date in the State Court Action are

attached hereto as Exhibit 1.1

         2.        No orders have been filed in the State Court Action.

         3.        A return of service indicating completion of service on QBE Americas,

Inc. on August 19, 2020, has been filed in the State Court Action. Ex. 1, pp. 18-19,

Sheriff’s Office of Cook County, Affidavit of Service.

         4.        Regent’s legal counsel accepted service on behalf of Regent on

September 11, 2020.

         5.        To date, no evidence of service on QBE North America, or QBE

Insurance Group Limited has been filed in the State Court Action.

         6.        From the styling of the Complaint it is unclear whether Plaintiff

intended to sue QBE North America and/or QBE Insurance Group Limited, or

merely regards them as alternate names for QBE Americas.


1
 Exhibit 1 is a complete set of “all process, pleadings, and orders” in the State Court Action to
date. See 28 U.S.C. § 1446(a).



4816-4239-7899.1                               2
        Case: 1:20-cv-05526 Document #: 2 Filed: 09/18/20 Page 3 of 8 PageID #:3




         7.        Plaintiff has agreed in principal to voluntarily dismiss QBE North

America, QBE Americas, and QBE Insurance Group Limited, because they are not

proper parties to the State Court Action, but the dismissal has not yet been

completed.

         8.        QBE North America is not a proper party because it is not a legal entity,

but rather a division of QBE Americas. Ex. 2 ¶ 6;

         9.        QBE Americas is not a proper party because it did not issue the

insurance policy on which the State Court Action is based;

         10.       QBE Insurance Group Limited is not a proper party because it is not an

insurance company, but rather a holding company incorporated under Australian law

and having its principal place of business in Australia. Ex. 2 ¶ 7.

         11.       This Notice of Removal is being signed pursuant to Rule 11 of the

Federal Rules of Civil Procedure. See 28 U.S.C. § 1446(a).

                                     II.   CITIZENSHIP

         12.       Plaintiff alleges in its Complaint that “Plaintiff is an Illinois

Corporation with its principle place of business in Chicago, Illinois.” Ex. 1, p. 5,

Plaintiff’s Complaint at ¶ 12. Plaintiff is therefore a citizen of Illinois for

jurisdictional purposes.




4816-4239-7899.1                                3
        Case: 1:20-cv-05526 Document #: 2 Filed: 09/18/20 Page 4 of 8 PageID #:4




         13.       QBE Americas is a Delaware corporation with its principal place of

business in New York. Ex. 2 ¶ 4. QBE Americas is therefore a citizen of Delaware

and New York for jurisdictional purposes.

         14.       Regent is a Wisconsin corporation with its principal place of business

in New York Ex. 2 ¶ 5. Regent is therefore a citizen of Wisconsin and New York for

jurisdictional purposes.

         15.       The citizenships of QBE North America and QBE Insurance Group

Limited are irrelevant because neither one has been properly joined and served. See

28 U.S.C. § 1441 (b)(2) (limiting citizenship analysis to “parties in interest properly

joined and served”).2

                           III.   AMOUNT IN CONTROVERSY

         16.       The Complaint alleges that “covered losses . . . are expected to total

millions of dollars.” Ex. 1, p. 8, Pl.’s Compl. at ¶ 33.

         17.       For its bad faith claim pursuant to Section 155 of the Illinois Insurance

Code, Plaintiff seeks statutory damages of at least $60,000. Ex. 1, p. 3, Pl.’s Compl.

at ¶¶ 3-4.




2
  Complete diversity would still exist even if these two defendants had somehow been served
because QBE North America is not a legal entity and QBE Insurance Group Limited is a citizen
of Australia.


4816-4239-7899.1                                4
        Case: 1:20-cv-05526 Document #: 2 Filed: 09/18/20 Page 5 of 8 PageID #:5




                                IV.   FEDERAL QUESTION

         18.       Plaintiff seeks a declaratory judgment “[p]ursuant to 28 U.S.C. § 2201,”

the federal Declaratory Judgments Act. Ex. 1, p. 9-10, Pl.’s Compl. at ¶ 40.

                                IV.    LEGAL STANDARDS

         19.       Removal based on diversity of citizenship is appropriate upon a

showing that there is complete diversity of citizenship, the amount in controversy

exceeds $75,000, exclusive of interest, costs and attorney’s fees, and all defendants

who have been properly joined and served have joined in or consented to the removal

of the action. 28 U.S.C. § 1332; 28 U.S.C. § 1446(b)(2)(A).

         20.       For purposes of diversity jurisdiction, with exceptions not applicable

here, “a corporation shall be deemed to be a citizen of every State and foreign state

by which it has been incorporated and of the State or foreign state where it has its

principal place of business.” 28 U.S.C. § 1332 (c)(1).

         21.       The citizenship of parties not properly joined and served in the State

Court Action is irrelevant. See 28 U.S.C. § 1441 (b)(2) (limiting citizenship analysis

to “parties in interest properly joined and served”).

         22.       For purposes of diversity jurisdiction, the amount in controversy is the

sum identified in the initial pleading, except where the state practice permits

recovery of damages in excess of the amount demanded. 28 U.S.C. § 1446 (c)(2)(A).




4816-4239-7899.1                               5
        Case: 1:20-cv-05526 Document #: 2 Filed: 09/18/20 Page 6 of 8 PageID #:6




         23.       When a complaint does not claim a specific dollar amount of damages,

the amount in controversy may be established from a “reasonable and commonsense

reading of the complaint . . . .” McCoy by Webb v. General Motors Corp., 226 F.

Supp. 2d 939, 941 (N.D. Ill. Oct. 16, 2002).

         24.       A defendant seeking to remove a case to federal court must file its

notice of removal within 30 days after the service of the initial pleading. 28 U.S.C.

§ 1446 (b) (notice of removal must be filed within 30 days after receipt of the initial

pleading “through service or otherwise”); Murphy Bros. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 347-48 (1999) (clarifying that time to remove is not triggered

“by mere receipt of the complaint unattended by any formal service”).

         25.       Under 28 USC 1441 (c), a claim brought in state court “may be

removed” if it includes “a claim arising under the . . . laws . . . of the United States.”

         26.       When a case involving a mix of federal and state law claims is removed

to federal court based on federal question jurisdiction, the federal court “shall sever”

the state law claims, and “shall remand” the state law claims to the state court. Id.3




3
  To be clear, Defendants are removing all claims in the Complaint to this Court based on diversity
of citizenship jurisdiction. Federal question jurisdiction merely provides an additional basis for
removal of Plaintiff’s declaratory judgment claim, which is pled pursuant to the federal
Declaratory Judgments Act. Defendants do not seek to sever the declaratory judgment claim from
the state law claims, or to have the federal and state claims tried separately in two different courts.


4816-4239-7899.1                                  6
        Case: 1:20-cv-05526 Document #: 2 Filed: 09/18/20 Page 7 of 8 PageID #:7




                               V.     REMOVAL IS PROPER

         27.       This Notice of Removal is timely because it was filed within 30 days

after QBE Americas was served on August 19, 2020, and within 30 days after the

Regent’s legal counsel accepted service on behalf of Regent on September 11, 2020.

         28.       There is complete diversity of citizenship in this case because Plaintiff

is a citizen of Illinois, and no properly joined and served Defendant is a citizen of

Illinois.

         29.       A reasonable and commonsense reading of the Complaint establishes

that the amount in controversy far exceeds $75,000 because Plaintiff alleges that

covered losses for its business interruption claim “are expected to total millions of

dollars” (Ex. 1, p. 8, Pl.’s Compl. at ¶ 33), and additional seeks a minimum of

$60,000 in damages for its bad faith claim (Ex. 1, p. 3, Pl.’s Compl. at ¶¶ 3-4).

         30.       Plaintiff’s declaratory judgment claim is also removable based on

federal question jurisdiction per 28 USC 1441 (c), because it seeks relief under the

federal Declaratory Judgments Act.

         31.       As required by 28 U.S.C. § 1446 (d), a Notice of Filing Notice of

Removal is simultaneously being filed in the State Court Action with the clerk of the

Circuit Court of Cook County, Illinois, and this Notice of Removal is being served

on Plaintiff’s counsel.




4816-4239-7899.1                                7
        Case: 1:20-cv-05526 Document #: 2 Filed: 09/18/20 Page 8 of 8 PageID #:8




         WHEREFORE, Defendants hereby remove all claims in the State Court

 Action to the United States District Court for the Northern District of Illinois.

                                  JURY DEMAND

         Defendants hereby demand a jury trial.



                                        Respectfully submitted,

                                        LEWIS BRIBOIS BISGAARD & SMITH LLP

                                          /s/ Dan Worker
                                          Dan Worker, Esq.
                                          ARDC No. #6195554
                                          550 West Adams Street, Suite 300
                                          Chicago, IL 60661
                                          Telephone:(312) 407-9921
                                          Facsimile: (312) 345-1778
                                          Email: Dan.Worker@lewisbrisbois.com

                                        Attorney for QBE Americas, Inc. and
                                        Regent Insurance Company




                           CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I caused the foregoing document
to be served upon all counsel of record via CM/ECF and by U.S. Mail on Plaintiff
according to the parties’ addresses for service utilized by Plaintiffs when serving the
Complaint.


                                        s/ Beth Wantiez
                                        Beth Wantiez


4816-4239-7899.1                           8
4819-5563-0793v6
